. ...

i,
                                                                                             822


5;>
  9              OFFICE    OF THE A’TTORNEY
                                        AUSTIN
                                                      BENERAL         OF TEXA6

 A
                                                                f
 GCRAW c. MINN
 ~no.Imv
       O~“~UL



          Uonorable Calvin C. WiYman
          Aoting C?lohnan
          Appropriations  Committee
          mouse or wpreoentutives
          Austin, Texas




                                                                      ernlng the oonstltu-
                                                                      ua.  The Bill is as


                                                         SUWI Of TIl@BQyherein-
                                                         ereof as may be neees-
                                                         out of the i3eneral
                                                        of paying taxea due by
                                                      t eohool dietriot  naae&


                                        endent School           Metriot     for   the
                                         ed   ana     Seventy    Dollars and
                                         $270.74))        sad   for    the year   lace,
                                         y Dollars and ltlmty Cente
                                         e total for the two (2) years
                                       renty-one Dollars and Slrty-four
                 cents   ($6521.64).

                      *8lPCTLOlY 2.  The fact that Article 2764l3Of the
                 m3tissd Civil Statutes or Texas, 1926, and Article
                 7~0, Section 2-A and Section 3-8, Acts of the Forty-
                 first Legislature,   Fifth Called tiession,Chapter 4T
                 and Chapter   48, pages 190 azd 191, Saotion 1 of es&
                                                                 823
Honorable Calvin C. lifufmn - page 2




     chapter, provides that the State shaX1 pay tuea
     oreatea an canergeneyaad aa tmpemttte publio
     necessity that the Constitutional Rule requiring
     bills to be read cm thretolweral days in eaoh
     House be suepemled, and said Rule is hereby me-
     pended, and this Act shall bake effeat and be In
     force from asxl after its passage, and it is so
     enaotell.*
          It ie the opinion of thin department that the Bill
if enaoted into lor will be oonetitutional.
          Article 27&&b oited by you is ae follewrt

          "860. 1. That friia and after the    sfmge oi
     this Aot, all laud in absrokee Oounty, c exam, owned
     by the state of Texas ord PIson Qozarad~6iao of Tex-
     as, except the la& htietofore set aside fog the
     Rusk State Uospital, but focl~      the Iani%hereto-
     fore set aside to the Agrioultural t Ymhanioti Oel-
     lege for re-f'oreotrationpurposem, shall be #ubjeQt
     to taxation for who01 pnrpoeea where any euah land
     Is embraced within the mete8 and bounds of any inde-
     pendent or Go1111pOl8
                        och001 diatriet.

          *sec. 8. mO8'0 ooj SUOh hlld if8 0SX?Jl'~GsdW&th-
     in them&es   anabounds of any Independent or -11
     sohool dletrict, the l'ruoteeeof the Indegenhnt
     Sohool M&riot,   of the Comi8sioners* Court for a
     aoIl   SehOOl MSttiGt, u-6 hereby authorlsed    to
     levy and oawmto   be aaeemsed and ool~eutad tuem
     fdr rohool purporresfor the amount and in the man-=
     ner JWGaGribsd by the BenOral Lars for thG levy of
     eGhoO1 taX80.*
          Artiole 7160, Vernon*8 i&wlsed Civil Statutee, deals
vith the eubjeat of exemptiOna from taxation. Secrtions$a and
3s of that Artiole oontain prorio   that are pertine&.   l'hsy
are a8 foll4m38
          *Sea. 2-s. prwided that any territory tlurt
     has been aotpA.r& or may,hceafter be Mqul~Bd,
     by the State et Texas, a8 a    t of any State
     prison @arm or property, shsir
                                  1 not hereafter be
     exempt from the payment of Its pro rata part of
     any bead tax of a publio who01 dtatriot Of++hpoh
                                                       824
nonorable Calvin C. Huffman -.page S




    the said territory was a part at the time
    bonds of the said district which are now
    outstanding were issued, or which is a part
    or said district at the time of the issuance
    of bonds which may hereafter be voted; and
    the pro rata part of said tax that shall be
    paid by eaid territory &all be the propor-
    tionate part that the aeeewmd valuation of
    such territory for county prposes is of the
    total assessed valuation of the school die-
    trict for the year in which such taxes are
    asseseed. Provided, aleo, that the said
    bond tax shall be paidby the gwernlng
    board of management of the State Prison Sys-
    ten out of any Putis appropriated therefor
    by the Legislature. It is hereby apeclfioal-
    ly prorid& that the said bond tax shall be
    paid for eaoh year that has elapsed einoe aq
    such territory of a sohool dietrict was ao-
    q#red by the State for and as a part of said
    prison ayatem, if any bonds were then outstand-
    -kc*
           'Sea. 3-a. Provided that any territoq
     that has been acquired or may hereafter be ao-
     quired,  by the State of Texas, ae a put af
     any State Prison Farm or property, shall not
     hereafter be exempt .from the payment of its
      ro rata part of any maintenance tax of a pub-
     E e school district of which the said terri-
     tory was a part at the time tvai%maintenance
     tax of the said district whioh are now out-
     standing was voted, or which is a part of eald
     diotriet at the time any maintenance tax may
     hereafter be voted by sala district 5 and the
     pro rata part of said tax that shall be paid
     by said territory shall be the proportionate
     part that the asseeeeclvaluation of suob terri-
     tory for county purposes i63of t&e total atv-
     se88ed valuation of the school diptriet for
     the year in wbieh i,euahtaxes are aivseeeed.
     Prwlded, also, that the aatd maintenance tax
     shall be paid by the gwernfng Board or hanage-
     ment. of the State rrfson System out of any
     funde appropriated thereby by the Legkslature.
     It is hereby epeoifioally proolded that the
     said maintenance tax &all be paid for eaeh
                                                                            825
          IfouorableCalvin Cr Buffmau - page 4



               year that has elapsed eince any euch terri-
               tory of a school dietriot was aoqufred by
               the State for and as a part of said prieon
               syetem.~
                    The queetion of the right of the Leglelature to
          subject the State to the payment of taxes &as ogler been
          dwided by our SupreoleCourt eo.far as re hare bean able
          to dhumrer + The subjeot, however, has been dimuseed by
          the greatest oonstitutional writer perhaps, Judge Cooley.
          At page lwt, Vol. 2, of his Constitutional Llmitationo
          (8th edition) he sayer
                    "A etate may, if it sees tit, tax the
               property orned, held, srd uwd by ltoelf or
               ite nunioipalities r0r public purposes but
               this would 60 obviously be umise and inpoll-
               tia that the intent ta do EO is ILBIBCaa-
               uuaed, but public property ie always, by ia-
               pl&aatlou of law, exempt from the operation
               of the general term af tax lam.*
                    Ia Opiulon 20. C-11161,
                                          by this department, under
          date December 14, 1229, it was held that preparty aom8yed
          to the Board of Regents of the State Uxlveiwity by 8eorgs
          Daggs and Mike Hogg was the pro erty of the State, and as
          6u8h, wan exempt from all taxatf on, under the Constitution
          and lam of the Nate.
                     It faa noted in that opinion, however, thatr
                     "If Se our opiuion that land beloggiag to
               -the State a? Texas io'exempt from taxatjionun-
                leas there is an                   4n3dua-
                &Qk.” tB;slphaais
                    It msy be added that there is nothip& fx our Con-
          ~t;itutionforbidding the Legislature to make the State lia8le
          for taxes upon Its own proparty. T&at being true, re are~of
          the opknion that the Le@elature io the %erOise af ite broad
          power of ensating laws has the authority, if it eeea fit to
          exercise it, thus to tax the wmreign   itself.

y AFx:,:;=;~.a'm
              9, lD&                  Very truly yours

I$52d   / ~A   &?w                ATTOR85X f.+ItHEfUL
                                                   OB TEXAS /,/         -